2021 IL 126432



                                           IN THE
                                  SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS




                                      (Docket No. 126432)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. ROBERT CHRISTOPHER
                              JONES, Appellant.


                               Opinion filed December 16, 2021.



          JUSTICE CARTER delivered the judgment of the court, with opinion.

          Justices Garman, Theis, Michael J. Burke, and Overstreet concurred in the
       judgment and opinion.

          Justice Neville dissented, with opinion, joined by Chief Justice Anne M. Burke.



                                           OPINION

¶1         Petitioner Robert Christopher Jones was a juvenile in 2000, when he pled guilty
       to one count of first degree murder and was sentenced to 50 years in prison pursuant
       to a fully negotiated plea agreement. After unsuccessfully petitioning for
       postconviction relief, petitioner sought leave to file a successive postconviction
     petition alleging his 50-year juvenile sentence violated the eighth amendment
     protections in Miller v. Alabama, 567 U.S. 460 (2012). The trial court denied his
     motion for leave, and the appellate court affirmed, finding that petitioner’s claims
     did not invoke the protections provided to juveniles in Miller. 2020 IL App (3d)
     140573-UB. After reviewing the parties’ arguments and the United States Supreme
     Court’s most recent decision in Jones v. Mississippi, 593 U.S. ___, ___,141 S. Ct.
     1307, 1312 (2021), we affirm the appellant court’s judgment.


¶2                                   I. BACKGROUND

¶3       In 1999, when petitioner was 16 years old, he was charged in La Salle County
     circuit court with eight counts of first degree murder; two counts of armed robbery,
     a Class X felony; one count of residential burglary, a Class 1 felony; and one count
     of home invasion, a Class X felony. Petitioner confessed to entering the home of
     George and Rebecca Thorpe at 2 a.m. armed with a knife. He knew they were home
     at that time, and he intended to take their money. The Thorpes were an elderly
     couple whom petitioner considered to be his great-aunt and great-uncle. Petitioner
     stated he did not know how many times he stabbed George before he moved to
     Rebecca’s room and began to stab her as she reached for the telephone. He also did
     not know how many times he stabbed Rebecca before he covered her face with a
     pillow to stop her from making “gurgling” sounds. After taking Rebecca’s purse
     and lockbox, petitioner fled the scene.

¶4       After abandoning a potential insanity defense, petitioner agreed to enter a fully
     negotiated guilty plea. According to the plea deal, he would plead guilty to one
     count each of first degree murder and residential burglary and two counts of armed
     robbery in exchange for the State dismissing the remaining charges. Under the
     terms of the agreement, petitioner would be sentenced to concurrent prison terms
     of 50 years for the murder, 30 years for each armed robbery count, and 15 years for
     the residential burglary, with credit being given for the time he already spent in
     custody. He was 17 years old when he agreed to enter into the plea agreement.

¶5       After reviewing the factual predicate for the charges and the terms of the plea
     agreement and giving the appropriate admonishments, the trial judge found the plea
     was knowingly and voluntarily made. Petitioner waived the preparation of a
     presentence investigation report as well as any hearing on mitigating and



                                             -2-
     aggravating factors. In May 2000, the trial court entered judgment in accordance
     with the terms of the parties’ fully negotiated plea agreement.

¶6        Petitioner did not timely seek to withdraw his guilty plea or appeal from that
     judgment. He did, however, later file a pro se postconviction petition seeking relief.
     In that petition, petitioner argued that his defense counsel was ineffective and that
     his sentence constituted an unconstitutional violation of his due process rights. The
     trial court denied the petition after an evidentiary hearing, and that dismissal was
     upheld on appeal. People v. Jones, 345 Ill. App. 3d 1159 (2004) (table)
     (unpublished order under Illinois Supreme Court Rule 23).

¶7       Petitioner later filed a pro se successive postconviction petition, arguing that
     both the provision automatically transferring certain juvenile cases to adult criminal
     court and the requirement in the Illinois truth-in-sentencing statute that he serve
     every day of his sentence were unconstitutional under the principles the United
     States Supreme Court found applicable to juvenile offenders in Miller, 467 U.S.
     460, Graham v. Florida, 560 U.S. 48 (2010), and Roper v. Simmons, 543 U.S. 551
     (2005). In petitioner’s motion for leave to file his successive postconviction
     petition, filed two weeks after that petition, he noted that his guilty plea and the
     subsequent judgment were entered in 2000, years before Miller was decided. He
     also asserted that the mandatory statutory scheme that applied to him at that time
     was void when applied to juvenile offenders. The trial court denied petitioner’s
     motion for leave to file his successive postconviction petition.

¶8       On appeal, petitioner argued the claims in his pro se successive petition met the
     cause-and-prejudice standard, requiring his case to be remanded to the trial court
     for appointment of counsel and additional postconviction proceedings. The
     appellate court disagreed and affirmed the denial of leave to file the successive
     postconviction petition. It agreed with the trial court that petitioner did not satisfy
     the cause-and-prejudice test and held that his sentence was not mandatory because
     he voluntarily entered into a fully negotiated plea arrangement. The appellate court
     also explained that petitioner was unable to receive relief under Miller because he
     did not receive a life sentence when he could be released from prison at the age of
     66. 2016 IL App (3d) 140537-U.

¶9      In his initial petition for leave to appeal to this court, petitioner argued his plea
     was void because it was premised on a now-unconstitutional mandatory life



                                              -3-
       sentence. We entered a supervisory order directing the appellate court to vacate its
       judgment and reconsider those contentions in light of People v. Buffer, 2019 IL
       122327, where we held that a sentence of more than 40 years constitutes de facto
       life for a juvenile offender. After reexamining those issues, the appellate court
       vacated its prior decision and again affirmed the trial court’s dismissal of
       petitioner’s motion for leave to file a successive postconviction petition, with
       Justice Wright specially concurring. 2020 IL App (3d) 140573-UB.

¶ 10        The appellate court reasoned that petitioner’s fully negotiated guilty plea
       stipulated to a 50-year sentence that was only later declared to constitute de facto
       life, effectively waiving any eighth amendment (U.S. Const., amend. VIII)
       sentencing challenge based on the principles in Miller. In addition, he could not
       challenge the sentencing scheme at the time as it applied to him because his fully
       negotiated plea agreement precluded it from ever actually being applied to him.
       Because petitioner was therefore unable to establish the “prejudice” prong of the
       cause-and-prejudice test, the appellate court’s judgment affirmed the trial court’s
       denial of his motion for leave to file his successive postconviction petition. 2020
       IL App (3d) 140573-UB, ¶¶ 14, 19. The court later denied petitioner’s motion for
       rehearing.

¶ 11       Petitioner then filed a petition for leave to appeal from the appellate court’s
       revised judgment pursuant to Illinois Supreme Court Rule 315 (eff. Oct. 1, 2019),
       and this court allowed that petition.


¶ 12                                      II. ANALYSIS

¶ 13       Before this court, petitioner raises two issues: (1) whether the appellate court
       erred by finding that his 1999 guilty plea, entered into while he was a juvenile, bars
       him from filing a successive postconviction petition alleging that his 50-year
       de facto life sentence violated the eighth amendment of the federal constitution
       (U.S. Const., amend. VIII) under the rationale in Miller and its progeny and (2) the
       appropriate remedy under the facts of this case if petitioner raised a valid Miller
       claim.

¶ 14        We begin our examination by addressing a question of first impression in
       Illinois: whether petitioner’s guilty plea, entered into when he was a juvenile,




                                               -4-
       precludes him from raising a Miller claim. Because that issue presents a pure
       question of law, it is subject to de novo review. People v. Bailey, 2017 IL 121450,
       ¶ 25.

¶ 15       Petitioner argues that the sentencing scheme in place at the time of his guilty
       plea violated the eighth amendment protections noted in Miller. He asserts that, if
       he had gone to trial and been convicted of committing two first degree murders as
       a juvenile offender, he would have faced a mandatory life sentence under the then-
       existing statutory sentencing scheme. To comport with Miller, however, the trial
       court was required to use its discretion when deciding whether to impose a life
       sentence on a juvenile offender. Because the mandatory life sentence required by
       the statutory scheme precluded the trial court from exercising its discretion in
       imposing the proper sentence, petitioner asserts that the scheme was
       unconstitutional as applied to him as a juvenile offender.

¶ 16       The United States Supreme Court has unequivocally stated that the federal
       constitution’s eighth amendment protections against cruel and unusual punishment
       for juvenile offenders are premised on the fundamental concept of proportionality.
       The Court has viewed the application of that concept “less through a historical
       prism than according to ‘ “the evolving standards of decency that mark the progress
       of a maturing society.” ’ ” Miller, 567 U.S. at 469 (quoting Estelle v. Gamble, 429
       U.S. 97, 102 (1976), quoting Trop v. Dulles, 356 U.S. 86, 101 (1958) (plurality
       opinion)). The additional protections that the Court has recognized for youthful
       offenders, however, are not without bounds.

¶ 17       As the Court recently reaffirmed in Jones, 593 U.S. at ___, 141 S. Ct. at 1312,
       although juvenile offenders may not receive mandatory sentences of life-without-
       parole, they may still be given discretionary life sentences if the appropriate
       safeguards are in place. See also Miller, 567 U.S. at 489 (stating that “Graham,
       Roper, and our individualized sentencing decisions make clear that a judge or jury
       must have the opportunity to consider mitigating circumstances before imposing
       the harshest possible penalty for juveniles”). In petitioner’s view, therefore, a
       constitutionally valid sentencing scheme must provide trial courts with discretion
       in setting those types of juvenile sentences. He asserts that here the sentencing
       scheme that would have applied if he had been convicted of the two first degree
       murder charges would have mandated a life sentence, eliminating the trial court’s




                                              -5-
       use of any discretion, and for that reason it was an unconstitutional violation of
       juveniles’ eighth amendment protections under Miller.

¶ 18        If the statutory sentencing scheme had actually been applied in this case to set
       petitioner’s life sentence, petitioner’s argument would have presented a claim that
       we could have reviewed on its legal merits. The problem with petitioner’s claim is
       apparent from his arguments on this issue: the mandatory scheme that applied in
       Illinois at the time he was sentenced was never applied to him. Instead, his 50-year
       sentence for a single count of first degree murder was imposed as part of the fully
       negotiated guilty plea agreement he entered into with the State.

¶ 19       Petitioner acknowledges, as he must, that he was never sentenced under the
       statutory scheme he now claims is constitutionally invalid as it applied to him. He
       maintains, however, that when he entered into the plea agreement with the State,
       he did not anticipate that the 50-year prison term stipulated in it would later be
       declared to be a de facto life sentence that required the trial court’s use of discretion
       and consideration of his youthful characteristics and rehabilitative potential. In
       making that argument, petitioner effectively asserts that he did not knowingly and
       voluntarily enter into the plea agreement. It is undisputed, however, that petitioner,
       the State, and the trial court all correctly understood the law that was applicable at
       the time petitioner entered into the plea agreement. The crux of petitioner’s claim
       is that none of them knew that the Supreme Court would later change the criteria
       for reviewing the constitutionality of the applicable law.

¶ 20       By entering a plea agreement, a defendant “forecloses any claim of error. ‘It is
       well established that a voluntary guilty plea waives all non-jurisdictional errors or
       irregularities, including constitutional ones.’ ” (Emphasis added.) People v.
       Sophanavong, 2020 IL 124337, ¶ 33 (quoting People v. Townsell, 209 Ill. 2d 543,
       545 (2004)). Here, petitioner did not raise any claim that the trial court lacked
       jurisdiction.

¶ 21       Fundamentally, plea agreements are contracts, and principles of waiver apply
       equally to them. People v. Absher, 242 Ill. 2d 77, 87 (2011). Entering into a contract
       is generally “a bet on the future.” Dingle v. Stevenson, 840 F.3d 171, 175 (4th Cir.
       2016). “[A] classic guilty plea permits a defendant to gain a present benefit in return
       for the risk that he may have to [forgo] future favorable legal developments.” Id.




                                                 -6-
¶ 22       In Dingle, the defendant was 17 years old when he was charged with numerous
       serious offenses, including murder. After the State filed a notice of its intent to seek
       the death penalty under South Carolina law, Dingle sought to avoid death by
       entering a guilty plea on all counts in exchange for a sentence of life in prison with
       the possibility of parole after 30 years. Because the imposition of consecutive
       sentences proved to bar the possibility of parole, Dingle sought postconviction
       relief. While those proceedings were pending, the Supreme Court issued Roper,
       543 U.S. 551, holding that the eighth amendment barred capital punishment for
       juvenile offenders, eliminating any risk that he could have been sentenced to death
       if convicted of the charged offenses. Dingle then tried to withdraw his guilty plea,
       asserting that his original guilty plea was based on his desire to avoid the death
       penalty, for which he was no longer eligible after Roper. Dingle, 840 F.3d at 172-
       73.

¶ 23       In its analysis, the Fourth Circuit Court of Appeals compared the situation to
       that in Brady v. United States, 397 U.S. 742 (1970), where the defendant also pled
       guilty to avoid the death penalty. When changes in the law resulted in the defendant
       no longer being death-eligible, Brady attempted to withdraw his plea. In rejecting
       that request, the Supreme Court explained that

          “[t]he rule that a plea must be intelligently made to be valid does not require
          that a plea be vulnerable to later attack if the defendant did not correctly assess
          every relevant factor entering into his decision. A defendant is not entitled to
          withdraw his plea merely because he discovers long after the plea has been
          accepted that his calculus misapprehended the quality of the State’s case or the
          likely penalties attached to alternative courses of action. More particularly,
          absent misrepresentation or other impermissible conduct by state agents
          [citation], a voluntary plea of guilty intelligently made in the light of the then
          applicable law does not become vulnerable because later judicial decisions
          indicate that the plea rested on a faulty premise.” (Emphasis added.) Id. at 757.

       See Dingle, 840 F.3d at 175.

¶ 24       Here, petitioner has not claimed that the State engaged in any misrepresentation
       or committed any misconduct. He attempts to distinguish the rule in Brady by
       pointing out an alleged factual distinction, arguing that Brady was not destined to
       receive a death sentence and that his attempt to withdraw the plea came after the



                                                -7-
       Court struck down the state law that imposed the death penalty. In his brief,
       petitioner asserts that Brady’s “attempt was unsuccessful precisely because he pled
       guilty to avoid a potential, not a certain, sentence.”

¶ 25       What petitioner’s argument fails to recognize is the similarity of the actual
       circumstances surrounding the pleas entered by both Brady and petitioner.
       Petitioner asserts that he agreed to the plea deal with the State to avoid the
       mandatory sentence of life in prison he would have received if convicted of the host
       of serious charges, including two first degree murder counts, filed against him. Due
       to the procedural posture of this case, the record is sparse regarding any possible
       defenses petitioner may have been able to employ at trial. Although petitioner
       suggests that he had no defense to the charges, no one, including petitioner, can be
       certain of the outcome of the case if he had chosen to proceed to trial instead of
       pleading guilty. The State is constitutionally required to prove its case against a
       defendant at trial beyond a reasonable doubt for good reason. It would be purely
       speculative for this court to conclude that petitioner was doomed to be convicted of
       the most serious charges against him at trial and sentenced to mandatory life
       without parole, and we decline to adopt that approach in this case.

¶ 26       Contrary to the assertion in petitioner’s brief, his current effort to undo the
       effects of his guilty plea shares much common ground with that of the defendant in
       Brady. Most importantly for our present analysis, both defendants entered a plea
       “to avoid a potential, not a certain, sentence.” Because the principles that were
       considered and applied in Brady and Dingle operate here with equal force, we
       conclude that petitioner’s knowing and voluntary guilty plea waived any
       constitutional challenge based on subsequent changes in the applicable law. See
       Sophanavong, 2020 IL 124337, ¶ 33; Townsell, 209 Ill. 2d at 545.

¶ 27        Furthermore, petitioner’s Miller claims require him to show that the de facto
       life sentence he received was not entered as a result of the trial court’s use of its
       discretion since both this court and the Supreme Court permit the imposition of
       discretionary life sentences on juvenile offenders. Jones, 593 U.S. at ___, 141 S.
       Ct. at 1312; Miller, 567 U.S. at 489; People v. Davis, 2014 IL 115595, ¶ 43. As the
       State points out, the trial judge here was not required to accept the parties’ fully
       negotiated plea agreement. If the judge had found the factual predicate for the plea
       insufficient, found the defendant’s entry of his plea to be involuntary or




                                               -8-
       unintelligent, or determined that the stipulated 50-year sentence was excessive
       under the facts and circumstances of the case, he could have declined to accept the
       plea. Because the trial court had the option to accept or reject the plea agreement
       offered by the parties, its decision necessarily constituted an exercise of its
       discretion. The trial court’s decision to accept the plea agreement and enter a
       judgment consistent with it, thereby convicting petitioner, in relevant part, of one
       count of first degree murder and imposing the parties’ agreed-on 50-year prison
       sentence, was not compelled by the statutory sentencing scheme that applied at the
       time or by any other legal authority. We therefore reject petitioner’s Miller
       challenge.

¶ 28       Miller’s additional protections for juvenile offenders apply only when a trial
       court lacks, or refuses to use, discretion in sentencing a juvenile offender to a life,
       or de facto life, sentence. The trial court in this case did not fail to exercise its
       discretion in deciding to accept the parties’ plea agreement and entering petitioner’s
       convictions and 50-year sentence accordingly. Because petitioner failed to make
       constitutional claims that were cognizable under Miller, it was not error to deny his
       motion for leave to file a successive postconviction petition.

¶ 29       Because we find Miller inapplicable, we need not address the petitioner’s
       remaining arguments. We also need not consider the second issue before us,
       namely, the proper remedy for an unconstitutional imposition of a de facto life
       sentence in this case.


¶ 30                                    III. CONCLUSION

¶ 31       For the reasons stated, we affirm the judgment of the appellate court upholding
       the trial court’s denial of petitioner’s motion for leave to file his pro se successive
       postconviction petition.


¶ 32      Affirmed.



¶ 33      JUSTICE NEVILLE, dissenting:




                                                -9-
¶ 34       The issue presented is whether petitioner, who entered a guilty plea in exchange
       for a de facto life sentence, is precluded from challenging that sentence as
       unconstitutional in violation of the new substantive rule of law set forth in Miller
       v. Alabama, 567 U.S. 460 (2012). The majority holds that petitioner is not entitled
       to challenge the constitutionality of his sentence because he waived that right by
       entering a negotiated guilty plea. Supra ¶¶ 19-26. I disagree and would hold that
       the Miller protections must be guaranteed to juvenile offenders who plead guilty as
       well as to those who insist that the State prove the charges beyond a reasonable
       doubt. Accordingly, I respectfully dissent.


¶ 35                                   I. BACKGROUND

¶ 36       Petitioner was charged with several offenses, including two counts of first
       degree murder, that were committed when he was 16 years old. Petitioner
       ultimately entered a negotiated plea of guilty to one count each of first degree
       murder and residential burglary and two counts of armed robbery. In exchange, the
       State agreed to specified terms of imprisonment and dismissed the remaining
       charges against him. The circuit court approved the terms of the plea agreement
       and sentenced petitioner to concurrent prison terms of 50 years for murder, 30 years
       for each armed robbery count, and 15 years for residential burglary. As part of the
       plea process, petitioner waived his right to the preparation of a presentence
       investigation report and to a hearing in mitigation and aggravation. Petitioner was
       17 years old when he entered into the plea agreement.

¶ 37       After filing an unsuccessful petition for postconviction relief, petitioner later
       moved for leave to file a successive postconviction petition. His proffered
       successive petition asserted that the automatic-transfer provision for juvenile
       offenders, together with the truth-in-sentencing provision in force at the time,
       required him to serve his entire 50-year sentence. According to the petition, that
       sentencing scheme violated the eighth amendment to the United States Constitution
       and the proportionate penalties clause of the Illinois Constitution (U.S. Const.,
       amend. VIII; Ill. Const. 1970, art. I, § 11).

¶ 38       The circuit court denied petitioner’s motion for leave to file the successive
       petition, and the appellate court affirmed. Thereafter, this court entered a
       supervisory order directing the appellate court to reconsider its decision in light of



                                               - 10 -
       People v. Buffer, 2019 IL 122327, ¶¶ 40-41, which held that any sentence greater
       than 40 years’ imprisonment constitutes a de facto life sentence.

¶ 39       On remand, the appellate court again affirmed. 2020 IL App (3d) 140573-UB.
       The appellate court acknowledged that petitioner had shown cause under the cause-
       and-prejudice test applicable to successive postconviction petitions but held that he
       failed to establish prejudice because he had forfeited any constitutional challenge
       to his sentence by entering a fully negotiated plea. Id. ¶ 14. The appellate court
       concluded that, by entering into a negotiated plea agreement, petitioner had waived
       his right to challenge the constitutionality of his sentence. Id. ¶¶ 14-20.

¶ 40       The majority also affirms, and its reasoning essentially mirrors that of the
       appellate court. According to the majority, petitioner cannot show prejudice
       because he waived any constitutional error in the imposition of his sentence when
       he entered a negotiated guilty plea that included a de facto life sentence, even
       though he was a juvenile and the circuit court did not consider the factors articulated
       in Miller. Supra ¶¶ 19-27. I cannot agree with the majority’s decision because it
       disregards the fundamental principles governing the sentencing of juvenile
       offenders.


¶ 41                                      II. ANALYSIS

¶ 42                             A. United States Supreme Court
                                Juvenile Sentencing Jurisprudence

¶ 43        In an unbroken line of cases commencing in 2005, the United States Supreme
       Court has recognized that juvenile offenders are constitutionally different from
       adult defendants with regard to sentencing. In Roper v. Simmons, 543 U.S. 551,
       578-79 (2005), the Court concluded that the eighth amendment prohibits capital
       punishment for murderers who were under 18 at the time of their crimes. Five years
       later, in Graham v. Florida, 560 U.S. 48, 82 (2010), the Court held that the eighth
       amendment prohibits a mandatory sentence of life without parole for offenders who
       were under 18 and committed nonhomicide offenses. Then in Miller, 567 U.S. at
       489, the Court held that the eighth amendment precluded a mandatory sentence of
       life without parole for a juvenile offender who has committed homicide. The Court
       recognized that such a sentence could be imposed only where the sentence is not




                                               - 11 -
       mandatory and the sentencer has discretion to consider the mitigating qualities of a
       youthful offender and to impose a lesser punishment. Id. at 476. In Montgomery v.
       Louisiana, 577 U.S. 190, 206, 212 (2016), the Court held that Miller applied
       retroactively to cases on collateral review. And most recently in Jones v.
       Mississippi, 593 U.S. ___, ___, 141 S. Ct. 1307, 1316 (2021), the Court reaffirmed
       that the Miller factors must be considered before a sentencer can impose a
       discretionary life term on a juvenile offender. The Court also recognized that the
       individual states may adopt additional reforms that limit the sentencing of juvenile
       offenders. Id. at ___, 141 S. Ct. at 1323.


¶ 44                               B. Illinois Supreme Court
                               Juvenile Sentencing Jurisprudence

¶ 45       This court has embraced all of those holdings and applied them to juvenile
       offenders in Illinois. Two years before Montgomery was issued, we held that the
       new rule announced in Miller is retroactive and must be applied to cases on
       collateral review. People v. Davis, 2014 IL 115595, ¶ 39. In People v. Reyes, 2016
       IL 119271, ¶ 9. we held that Miller applies when a juvenile offender is sentenced
       to a mandatory term of years that is the functional equivalent of life without the
       possibility of parole and that the failure to consider the offender’s youth,
       immaturity, and potential for rehabilitation as mitigating factors constitutes cruel
       and unusual punishment in violation of the eighth amendment.

¶ 46       In People v. Holman, 2017 IL 120655, ¶ 38, we recognized that the Miller
       Court’s reasoning is not specific to mandatory life sentences alone. Holman
       observed that, under Miller and Montgomery, life sentences imposed on juvenile
       offenders—whether mandatory or discretionary—are disproportionate and violate
       the eighth amendment, unless the sentencer considers youth and its attendant
       characteristics. Id. ¶ 40. Accordingly, we held that Miller applies to discretionary
       sentences of life without parole for juvenile offenders. Id.

¶ 47       In Buffer, 2019 IL 122327, ¶¶ 40-41, this court held that a prison term imposed
       on a juvenile offender that exceeds 40 years constitutes a de facto life sentence in
       violation of the eighth amendment. We further observed that




                                              - 12 -
          “to prevail on a claim based on Miller and its progeny, a defendant sentenced
          for an offense committed while a juvenile must show that (1) the defendant was
          subject to a life sentence, mandatory or discretionary, natural or de facto, and
          (2) the sentencing court failed to consider youth and its attendant characteristics
          in imposing the sentence.” Id. ¶ 27.

       Moreover, the legislature has codified the rule articulated in Miller by adopting a
       set of nine statutory factors that must be considered when a court imposes sentence
       on a juvenile offender. 730 ILCS 5/5-4.5-105 (West 2020).

¶ 48       The progression of this precedent has been clear and consistent. Both the United
       States Supreme Court and this court have specifically recognized that juvenile
       offenders are different from adults when it comes to sentencing and that they are
       entitled to additional protections that allow for the capacity to change, an increase
       in maturity, and the potential for rehabilitation.


¶ 49                      C. Application of Established Case Precedent

¶ 50       I believe this line of authority governs the outcome of this case. As the Supreme
       Court has specifically recognized, juveniles inherently lack maturity, do not have a
       fully formed character or a fully developed sense of responsibility, and are both
       more susceptible to external influences and less able to control their environment
       than are adults. Miller, 567 U.S. at 471, 475-76. In addition, juveniles are more
       capable of change than adults and, consequently, more capable of being reformed.
       Id. at 471. Based on these characteristics, juveniles are less deserving of the most
       severe punishments, and it will be the rare case in which a life sentence will be
       appropriate for a juvenile offender. Id. at 479-80.

¶ 51       Petitioner was a juvenile when the offenses were committed and when he
       entered his guilty plea, and he agreed to serve a 50-year de facto life term without
       the sentencing judge’s consideration of the characteristics that were attendant to his
       youth. Also, as is common in cases involving a plea agreement, petitioner waived
       his statutory right to a presentence investigation report and a hearing in mitigation
       and aggravation—which would have influenced the sentencing judge’s assessment
       of the plea agreement. A presentence investigation report and hearing in mitigation
       would have provided relevant information as to petitioner’s characteristics such as




                                               - 13 -
       his personal background and environment, his level of maturity and ability to
       consider risks and consequences of behavior, the presence of cognitive or
       developmental disability, his susceptibility to outside pressure, and his potential for
       rehabilitation. The waiver of those two procedural safeguards prevented the
       sentencing judge from fully considering the Miller factors.

¶ 52       In my view, the established precedent of the Supreme Court and this court as to
       the sentencing of juveniles should apply here. I would adopt the reasoning applied
       in a line of cases holding that a juvenile offender should receive the benefit of the
       Miller protections even though he or she has entered a guilty plea. See People v.
       Johnson, 2021 IL App (3d) 180357, ¶¶ 18-22 (holding that principles of waiver do
       not apply to bar a juvenile offender from challenging his negotiated sentence under
       Miller); People v. Applewhite, 2020 IL App (1st) 142330-B, ¶¶ 19-21 (same);
       People v. Daniels, 2020 IL App (1st) 171738, ¶¶ 18-19 (same as to a young-adult
       offender); People v. Parker, 2019 IL App (5th) 150192, ¶¶ 10-18 (reversing the
       denial of leave to file a successive postconviction based on Buffer).


¶ 53                      D. The Majority’s Cases Are Distinguishable

¶ 54       The majority, however, reaches the opposite conclusion and places significant
       reliance on Brady v. United States, 397 U.S. 742 (1970). In Brady, the Supreme
       Court addressed whether an adult defendant could argue that his guilty plea was
       involuntary because he pled guilty to avoid a potential sentence of death, which
       was subsequently held to be inapplicable to the charged offense. Id. at 749-50. The
       Court held that the defendant was precluded from challenging the voluntariness of
       his plea on the ground that “he discover[ed] long after the plea has been accepted
       that his calculus misapprehended the quality of the State’s case or the likely
       penalties attached to alternative courses of action.” (Emphasis added.) Id. at 757.

¶ 55       The decision in Brady is distinguishable from this case in two critical respects.
       First, it involved an adult defendant and has nothing whatsoever to do with the
       sentencing of juvenile offenders. Second, the defendant in Brady only faced the
       possibility of a death sentence if convicted. Id. at 743. Here, petitioner faced a
       mandatory life sentence if convicted of both murder charges. The only reason the
       mandatory life sentence provision was not applied to petitioner is because he agreed
       to plead guilty to a single count of murder in exchange for a 50-year term of



                                               - 14 -
       imprisonment. That sentence constitutes a de facto life term, requiring
       consideration of the Miller factors. Buffer, 2019 IL 122327, ¶¶ 40-41. Given that
       Brady was decided more than 40 years ago and applies only to adult defendants, it
       obviously does not consider the special concerns surrounding imposition of a life
       term on a juvenile offender and does not reflect the evolving jurisprudence
       governing how juvenile offenders are to be treated for sentencing purposes.

¶ 56       In addition, the majority relies on Dingle v. Stevenson, 840 F.3d 171, 172 (4th
       Cir. 2016), which involved a juvenile offender who pled guilty to avoid the
       possibility of a death sentence and was sentenced to a life term with the opportunity
       for parole. The offender sought to set aside his guilty plea on the ground that Roper
       prohibited the death penalty for juvenile offenders. Id. at 173. In rejecting that
       argument, the Dingle court relied on Brady to hold that the offender was precluded
       from seeking vacatur of his guilty plea because the subsequently proscribed
       sentence was not imposed on him. Id. at 174-76.

¶ 57       Dingle does not control this case any more than Brady does. Like the adult
       defendant in Brady, the juvenile offender in Dingle only faced the possibility of a
       death sentence upon conviction. Here, petitioner faced a mandatory life sentence if
       convicted of both murder charges. Also, the offender in Dingle was not subjected
       to the sentence that Roper invalidated. In this case, however, petitioner was
       sentenced to a discretionary life term, as defined by Buffer, without the protections
       guaranteed under Miller. The Dingle court simply tracked the reasoning adopted in
       Brady and goes no further in explaining why juvenile offenders who plead guilty
       should be deprived of the protections that have been universally adopted and
       embraced following Miller.

¶ 58       In addition, the majority’s reliance on Brady and Dingle suffers from a basic
       error in logic. The majority has confused the uncertainty of conviction with the
       possibility of a harsh sentence that could be imposed if the offender goes to trial.
       The uncertainty of conviction is present in virtually every case. That is why
       prosecutors are willing to offer plea deals and why defendants are often motivated
       to accept such deals to avoid the possibility of a sentence that is harsher than the
       one offered. The fact that conviction was not certain in petitioner’s case was also
       true in Brady and Dingle. The difference between these cases is the fact that the
       offenders in Brady and Dingle entered guilty pleas to avoid a possible death




                                              - 15 -
       sentence. Here, petitioner pled guilty to avoid a mandatory life term—an
       unassailable statutory certainty upon conviction of two murder charges. Contrary
       to the majority’s assertion, this case is not akin to Brady and Dingle.

¶ 59       The majority also relies on this court’s decision in People v. Sophanavong, 2020
       IL 124337, ¶ 33 (citing People v. Townsell, 209 Ill. 2d 543, 545 (2004)), for the
       proposition that a defendant who enters a voluntary guilty plea relinquishes the
       right to challenge nonjurisdictional errors or irregularities, including those based
       on constitutional principles. However, both Sophanavong and Townsell are like
       Brady in that they involved adult defendants and did not consider the special
       sentencing concerns affecting juveniles. In addition, both of those cases are
       distinctly different from this case in that they did not involve novel constitutional
       rights. Id. ¶ 25 (rejecting defendant’s request for a new sentencing hearing based
       on failure to comply with statutory requirement for a presentence investigation
       report); Townsell, 209 Ill. 2d at 547 (rejecting a challenge based on Apprendi v.
       New Jersey, 530 U.S. 466 (2000), which addressed well-established constitutional
       rights). Here, petitioner’s claim is premised on the new substantive rule of
       constitutional law articulated in Miller, which must be applied retroactively on
       collateral review. Therefore, neither Sophanavong nor Townsell offers any
       guidance in resolving this appeal, and Brady does nothing to change that.


¶ 60                          E. The Majority’s Reasoning Is Flawed

¶ 61                            1. Youth Diminishes the Ability to
                                Agree to a De Facto Life Sentence

¶ 62        The incontrovertible flaw in the majority’s reasoning is that it treats this case as
       if it were a Brady case. It is not. It is a Miller case. And the United States Supreme
       Court and this court have definitively and consistently held that juvenile offenders
       are constitutionally different from adult defendants when it comes to sentencing.

¶ 63       Here, as a consequence of the automatic transfer statute and the truth-in-
       sentencing law, petitioner is required to serve the full 50-year term of imprisonment
       specified in the plea agreement. Thus, petitioner was subjected to a sentence that
       has been declared unconstitutional—a discretionary de facto life term without the
       possibility of parole and without consideration of the Miller factors.




                                                - 16 -
¶ 64       The analysis of the majority severely undermines the protections articulated in
       Miller and Holman. The majority’s reasoning ignores the fact that a juvenile
       offender—like petitioner here—is likely to agree to a plea offer that includes an
       unconstitutionally long prison term as a means of avoiding a mandatory life
       sentence. The very same factors that Roper, Graham, and Miller have held to
       diminish a juvenile offender’s culpability similarly impair a juvenile offender’s
       ability to fully appreciate and knowingly enter into a plea agreement that includes
       a de facto life sentence. When it comes to sentencing, the rules that apply to adult
       defendants do not govern juvenile offenders, and this court should not mechanically
       apply Brady, Sophanavong, and Townsell here.


¶ 65                    2. The Majority Incorrectly Assumes That Miller
                           Does Not Apply to Discretionary Sentences

¶ 66       The majority seeks to justify its decision on the ground that the circuit court
       could have declined to accept the 50-year term of imprisonment as part of the plea
       agreement. Supra ¶ 27. This reasoning is entirely unpersuasive. This court held in
       Holman that the protections recognized and mandated in Miller apply even where
       the life sentence imposed on a juvenile is discretionary. Holman, 2017 IL 120655,
       ¶ 40. Also, given the nature of plea agreements generally—and the facts of this
       case—the possibility that the circuit court might have rejected the terms of the plea
       agreement is highly unlikely. But even if that were not the case, nothing in the
       record before us demonstrates that the court considered the mitigating
       characteristics attendant to petitioner’s youth in exercising its discretion to approve
       the de facto life sentence. Those characteristics are equally relevant for offenders
       who plead guilty and those who go to trial—they do not magically disappear simply
       because a juvenile offender has agreed to a plea deal. If a sentencing judge is not
       required to consider the Miller factors when deciding whether to approve a plea
       agreement that includes a de facto life sentence, then juvenile offenders who are
       tried as adults necessarily must insist on a trial in order to benefit from the
       protections that Miller guarantees.


¶ 67                  3. The Majority’s Contract Law Analysis Is Inapplicable




                                               - 17 -
¶ 68       As a final point, I find the majority’s reference to contract law as justification
       for its decision to be misguided. Supra ¶ 21. In noting that plea agreements are
       contracts and subject to waiver principles, the majority ignores that waiver of a
       constitutional right requires more. This court has recognized that “[w]aiver of a
       constitutional right is valid only if it is clearly established that there was an
       intentional relinquishment or abandonment of a known right” and that “[s]uch
       waivers must not only be voluntary, but must be knowing, intelligent acts done with
       sufficient awareness of the relevant circumstances and likely consequences.”
       (Internal quotation marks omitted.) People v. McClanahan, 191 Ill. 2d 127, 137
       (2000).

¶ 69       Obviously, petitioner could not have knowingly waived his right to have the
       Miller factors considered when the court was evaluating the propriety of his plea
       agreement and de facto life term. Miller was not decided until 12 years after his
       plea was accepted, and Buffer was decided 7 years after that. Because the
       constitutional protections recognized in Miller and Buffer did not exist at the time
       of his plea, petitioner agreed to and received a sentence that violates the eighth
       amendment. In any other context, a juvenile such as petitioner would not be bound
       by a contractual obligation. Yet the majority takes the extraordinary step of holding
       that this court must enforce the terms of a contract that is unconstitutional.


¶ 70                    4. The Majority Should Adhere to Supreme Court
                                     and Illinois Precedent

¶ 71       This appeal offers the opportunity for this court to confirm that we meant what
       we said in Holman and Reyes—that the constitutional protections recognized in
       Miller apply to juvenile offenders who receive a life sentence, whether mandatory
       or discretionary, natural or de facto. In my view, there is no good reason to depart
       from our prior precedent. I believe that we should hold that all juvenile offenders,
       including those who enter negotiated guilty pleas, are entitled to the protections set
       forth in Miller.


¶ 72                                   III. CONCLUSION




                                               - 18 -
¶ 73       In sum, I disagree with the majority’s holding that a juvenile offender is
       precluded from challenging the imposition of a de facto term of life in prison,
       without consideration of the characteristics attendant to petitioner’s youth, because
       that sentence was the culmination of a negotiated plea agreement at a time when
       the length of that sentence was not unconstitutional. Stare decisis has been—and
       should remain—our guiding principle. Therefore, I cannot join in the majority
       opinion, which ignores United States and Illinois juvenile sentencing jurisprudence.
       I would reverse the judgment of the lower courts and remand the cause for further
       postconviction proceedings. Accordingly, I respectfully dissent.

¶ 74      CHIEF JUSTICE ANNE M. BURKE joins in this dissent.




                                              - 19 -